DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species 40 or more substitutions in SEQ ID NO: 1-5 or S24C, L26S, R28S, R30Y, N32T, K34R, S36R, V37A, G38R, S40R, E42R, G44S, Q46I, T48G, N59S, A70T, S72A, N75G, S78Q, K80R, T82S, L138M, T143N, E145K, S159P, F168L, C180Y, F182Y, N184R, S188P, K189R, S190R, K191D, L192A, G193R, Q195Y, Q197G, V199G, S201E, T203G, K207R, Y223R, K225Y, K227Q, N228K, K229A, F232K, D236K, and V238I (e.g. those in claim 19) in the reply filed on  is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1, 16-21, 24, 28, 30, 35-38 and 41 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2017/046989 filed 15 August 2017 which claims benefit of US Provisional applications 62/411,154 and 62/375,751 filed 21 October 2016 and 16 August 2016, respectively.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 20, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claim will be interpreted as requiring at least 80% sequence identity to any one of SEQ ID NOs: 6-8.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 20, 24, 28, 30, 35-38 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims in their broadest are drawn to a homoendonuclease enzyme/polypeptide that cleaves a target site in the human interleukin 10 receptor alpha gene (IL-10Rα), wherein said homoendonuclease binds and cleaves the polynucleotide of SEQ ID NO: 9.  Thus, the claims are drawn to a large genus of homoendonucleases which are only described by their function but not by the structure.  There are no known homoendonucleases which have the function of binding and cleaving IL-10Rα.  In addition, the genus or homoendonucleases itself is enormous.  As taught by Hafez and Hausner (Genome, 2012 – cited herein), homoendonucleases are divided into six different families (See Table 1), which are found in a variety of different sources of bacteria, archaea, protists, plants, fungi, animals and phages.  This makes for a huge genus of homoendonucleases having an enormous variety of structures, none of which, will have the requisite function.  This is because as noted, homoendonucleases do not naturally have the claimed function.  The specification is limited to a single example of an evolved homoendonuclease which has over 40 different very specific mutations which result in the new function of being able to cleave IL-10Rα gene/polynucleotide.  AbbVie Deutschland Gmbh v Janssen Biotech, Inc. (Fed. Circ., 2014) - (e.g. over three-hundred structurally similar antibodies were described in the specification, however, the court determined this was not adequate in terms of written description because the claims defined the antibodies by function only and the species were so similar that it was not deemed to represent the entire diverse genus being claimed by function only rather than structure + function).   
With regard to claim 20, sequence identity of as low as 80% for any of SEQ ID NO: 6-8 is not sufficient to describe the genus of polypeptides which have the requisite structure and function.  This is because, for example, even a polypeptide of the same starting sequence to instant SEQ ID NO: 1, e.g. an I-OnuI homoendonuclease as taught by Jarjour et al. (WO 2014/191525 – cited on IDS) can have a completely different function even when it is taught to make mutations in 42 of the same residue positions 24, 26, 28, 30, 32, 34, 35, 36, 37, 38, 40, 42, 44, 46, 48, 68, 70, 72, 75, 76, 77, 78, 80, 82, 168, 180, 182, 184, 186, 188, 189, 190, 191, 192, 193, 195, 197, 199, 201, 203, 223, 225, 227, 229, 231, 232, 234, 236, 238, 240 – see Table 1 and p. 8).  When these are specifically manipulated in Jariour et al. to have specific amino acids in those positions, it binds to a completely different polynucleotide sequence of the CCR5 gene, wherein their specific sequences have greater than 85% identity to instant SEQ ID NO: 6-8 (See SCORE, .rag files).  Thus, the amino acid changes in each of these positions definitively matters for the function of binding IL-10Rα to occur.  Likewise, in Astrakhan et al. (WO 2014/191527 – cited on IDS), the same amino acid position changes are taught (e.g. 19, 24, 26, 28, 30, 32, 34, 35, 36, 37, 38, 40, 42, 44, 46, 48, 68, 70, 72, 75, 76, 77, 78, 80, 82, 168, 180, 182, 184, 186, 188, 189, 190, 191, 192, 193, 195, 197, 199, 201, 203, 223, 225, 227, 229, 231, 232, 234, 236, 238, 240 – see Table 1 and pp. 13-14) are specifically manipulated to bind different polynucleotide sequences of the human TRAC gene, wherein their specific sequences have greater than 85% identity to instant SEQ ID NO: 6-8 (See SCORE, .rag files).  As such, structure definitively dictates function and not in a predictable way because as exemplified by Jariour et al. and Astrakhan et al., mutating the exact same positions of the exact same enzyme with different amino acids results in a completely different binding/cleavage function.  Thus, it is asserted Applicant’s are not in possession of the genus as currently claimed.

Allowable Subject Matter
Claims 16-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        25 March 2022